Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Response to Amendment
	The amendment filed on 1/8/2021 has been entered.  

Claim Objections
Claim 3 is objected to because of the following informalities: in claim 3, line 1, the phrase “wherein hollow” should be changed to “wherein the hollow”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 22 expands upon a process set out in claim 8 to “determine a temperature offset based…in part on the detected temperature” and further defines the “temperature offset” as corresponding to “an amount of heat to be rejected from the fluid”.  In Applicant’s disclosure, paragraph 51, Examiner notes that Applicant provides the following:
Information regarding the temperature of the fluid prior to being substantially heated by electric pump system 106 can be used for purposes of determining how much heat needs to be rejected from the fluid and what changes to make to the operation of the associated vehicle (e.g. reduce torque).

	Importantly, Applicant provides no previous basis for “a temperature offset” or the determination thereof or even that the “temperature offset” corresponds to a heat energy value to be rejected in the fluid; from what Examiner can see, only the general idea that temperature data could be used to determine a desirable heat transfer is made mention and for this reason Examiner believes this claim requires a 112(a) rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 expands upon a process set out in claim 8 to “determine a temperature offset based…in part on the detected temperature” and further defines the “temperature offset” as corresponding to “an amount of heat to be rejected from the fluid”.  In Applicant’s disclosure, paragraph 51, Examiner notes that Applicant provides the following:
Information regarding the temperature of the fluid prior to being substantially heated by electric pump system 106 can be used for purposes of determining how much heat needs to be rejected from the fluid and what changes to make to the operation of the associated vehicle (e.g. reduce torque).

	Importantly, Applicant provides no detailed description of “a temperature offset” or any explanation of the determination thereof; from what Examiner can see, only the general idea that temperature data could be used to determine a desirable heat transfer is made mention and no additional details are present.  For this reason Examiner believes this claim requires a 112(b) rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hepperle (EP1178212).
Claim 1:  Malvasi discloses an apparatus (Fig. 1) comprising a motor (22) having a first side and a second side, the motor including a stator (48); a rotor (32) comprising a hollow shaft (80); a housing around the stator and rotor and defining an internal motor cavity (note housing around motor in Fig. 1); a mechanical pump (10) connected to the second side of the motor, the mechanical pump comprising a first pump inlet (Fig. 1, note arrow pointing into impeller), a second pump inlet (note second inlet originating 
Malvasi does not disclose that the electronic control unit comprises a temperature sensor configured to measure a temperature of a fluid in the second fluid passageway after the fluid enters the hollow shaft.  However, Hepperle teaches a pump having an electronic control unit (47) which comprises a temperature sensor (43) configured to measure a temperature of a fluid in a passageway at the axial end of the motor rotor to detect the internal temperature of the motor (see paragraph 35).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a temperature sensor as taught by Hepperle into the apparatus of Malvasi in order to assess motor temperature.  As incorporated into Malvasi, a similarly situating of the sensor of Hepperle at the axial end of the Malvasi’s motor rotor would necessarily occur in the second fluid passageway at a position after the fluid enters the hollow shaft.
Claim 3:  Malvasi and Hepperle teach the previous limitations.  Malvasi further discloses that the hollow shaft comprises a shaft inlet (note top end of 82) and a shaft outlet (note bottom end of 82), wherein the fluid in the second fluid passageway flows 
Claim 4:  Malvasi and Hepperle teach the previous limitations.  Malvasi further discloses that at least a portion of the first fluid passageway and the second fluid passageway is common (Fig. 1, note overlap in/around impeller).
Claim 6:  Malvasi and Hepperle teach the previous limitations.  Malvasi further discloses that the electronic control unit includes a microcontroller (47, see paragraph 37) controlling the mechanical pump.
Claims 8 and 23:  Malvasi discloses a method of pumping a fluid in an electric pump system (Fig. 1) having a mechanical pump (10), the method comprising pumping fluid through a fluid passageway (not passageway within 80) from a pump inlet (note inlet within impeller which proceeds within 80 to 96 to openings downstream of 76) to a pump outlet (see paragraph 27), wherein the fluid passageway extends through a hollow shaft (80) of a rotor (32) and through an internal motor cavity defined by a housing (12) around the rotor (Fig. 1), wherein the fluid flows through the hollow shaft from a shaft inlet (note top end of 80) to a shaft outlet (note bottom end of 80), wherein the pump outlet is proximate the shaft inlet relative to the shaft outlet (Fig. 1).  
Malvasi does not disclose detecting a temperature of the fluid.  However, Hepperle teaches a pump having an electronic control unit (47) which comprises a temperature sensor (43) configured to detecting a temperature of the fluid in a passageway at the axial end of the motor rotor in order to assess the internal temperature of the motor (see paragraph 35).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a temperature sensor 
temperature of the fluid after the fluid enters and exits Malvasi’s hollow shaft.
Claim 21:  Malvasi and Hepperle teach the previous limitations.  Malvasi further discloses that each of the first pump inlet, the second pump inlet, and the pump outlet is located on the second side of the motor (Fig. 1).
Claim 24:  Malvasi and Hepperle teach the previous limitations.  Malvasi, as mofidied by Hepperle, further teaches that the detected temperature of the fluid corresponds to a temperature of the fluid prior to the fluid entering the internal motor cavity (Examiner noting that with the temperature sensor situated at the end of the motor rotor, the detected temperature will be the fluid’s state before entering the internal motor cavity).
Claim 25:  Malvasi and Hepperle teach the previous limitations.  Malvasi, as mofidied by Hepperle, further teaches that the detected temperature of the fluid corresponds to a temperature of the fluid prior to the fluid being heated by the electric pump system by a threshold amount (Examiner noting that with the temperature sensor situated at the end of the motor rotor, the detected temperature will be the fluid’s state before being heated by a threshold amount after passing through the internal motor cavity).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hepperle (EP1178212) as evidenced by Thompson (US20160230767).
Claim 2:  Malvasi and Hepperle teach the previous limitations.  While Hepperle is not explicit about the temperature sensor configured as a thermistor, such components are well known in the art to be used as temperature sensors, as taught by Thompson (see paragraphs 47 and 53).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hepperle (EP1178212) and in further view of Williams (US20040028539).
Claim 5:  Malvasi and Hepperle teach the previous limitations.  Malvasi does not teach that the mechanical pump is a gerotor.  However, Williams teaches a similar pump/motor/control board apparatus and notes the interchangeability of the pump between various driving devices such as an impeller and gerotor (see paragraph 22).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute the impeller of Malvasi for a gerotor as taught by Williams as it involves mere substitution of one known element for another with a predictable expectation of success.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hepperle (EP1178212) and in further view of Ye (US20170009778).
Claim 7:  Malvasi and Hepperle teach the previous limitations.  Malvasi is not explicit about the electronic control unit including cooling ribs.  However, Ye teaches an electronic control unit housing including cooling ribs (note 70/80; paragraph 35, see claim 15) which helps dissipate heat from the control unit.  It would have been obvious before the effective filing date of the invention to include cooling ribs as taught by Ye .
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hepperle (EP1178212) and in further view of Illing (US 5,206,819).
Claim 22:  Malvasi and Hepperle teach the previous limitations.  Malvasi does not disclose determining a temperature offset based at least in part on the detected temperature, wherein the temperature offset corresponds an amount of heat to be rejected from the fluid.  However, Illing teaches a pump system (Fig. 1) which determines a temperature offset (see claim 13, note differential temperature relationship) based at least in part on the detected temperature, wherein the temperature offset corresponds an amount of heat to be rejected from the fluid (see claim 13, note subpart d, Examiner noting that the collector’s ability to gain/lose heat will effectuate pump control).  It would have been obvious before the effective filing date of the invention to utilize temperature data offsets as taught by Illing into the apparatus of Malvasi in order to control heat transfer via pump operation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw (US 5,997,261) in view of Hall (US 5,529,114).
Claim 14:  Kershaw discloses a system comprising an apparatus (Fig. 1) including a motor (26) having a first side and a second side, the motor including a stator (32), and-4-Application No.: 15/944841 Filing Date:April 4, 2018a rotor (42) comprising a hollow shaft (46); an electronic control unit (60) connected to the first side of the motor; a mechanical pump (16) connected to the second side of the motor, the mechanical pump comprising a first pump inlet (14), a second pump inlet (68), and a pump outlet (12), wherein each of the first pump inlet, the second pump inlet, and the pump outlet is located on the second side of the motor (Fig. 1), wherein the first pump inlet is fluidically connected to the pump outlet via a first fluid passageway (note passageway from 14 to 12), and wherein the second pump inlet (68) is fluidically connected to the pump outlet via a second fluid passageway (note passageway from 68 to 80), the second fluid passageway extending through the hollow shaft from the second pump inlet to the pump outlet (Fig. 1).
.
Claims 14, 17, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hall (US 5,529,114).
Claim 14:  Malvasi discloses a system comprising an apparatus (Fig. 1) including a motor (22) having a first side and a second side, the motor including a stator (48), and-4-Application No.: 15/944841 Filing Date:April 4, 2018a rotor (32) comprising a hollow shaft (80); an electronic control unit (91) connected to the first side of the motor; a mechanical pump (10) connected to the second side of the motor, the mechanical pump comprising a first pump inlet (Fig. 1, note arrow pointing into impeller), a second pump inlet (note second inlet originating within impeller which proceeds through 82 to 96 and eventually to openings downstream of 76; see also paragraph 27), and a pump outlet (Fig. 1, note arrow pointing away from impeller), wherein each of the first pump inlet, the second pump inlet, and the pump outlet is located on the second side of the motor (Fig. 1), wherein the first pump inlet is fluidically connected to the pump outlet via a first fluid passageway (note fluid passageway connecting the two arrows through impeller), and wherein the second pump inlet is fluidically connected to the pump outlet via a second fluid passageway (note passageway within 80), the second fluid passageway extending through the hollow shaft from the second pump inlet to the pump outlet (Fig. 1).

Claim 17:  Malvasi and Hall teach the previous limitations.  Malvasi further discloses that at least a portion of the first fluid passageway and the second fluid passageway is common (Fig. 1, note overlap of both passageways within/around impeller).
Claim 19:  Malvasi and Hall teach the previous limitations.  Malvasi further discloses that the electronic control unit includes a microcontroller (47, see paragraph 37) controlling the mechanical pump.
Claim 26:  Malvasi and Hall teach the previous limitations.  Malvasi further discloses that fluid flows through the hollow shaft from a shaft inlet (note upper end of 80) to a shaft outlet (note lower end of 80), wherein the pump outlet is closer to the shaft inlet than the shaft outlet (Fig. 1).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hall (US 5,529,114) and in further view of Hepperle (EP1178212) as evidenced by Thompson (US20160230767).
Claim 15:  Malvasi and Hall teach the previous limitations.  Malvasi does not disclose that the electronic control unit further comprises a thermistor configured to measure a temperature of fluid in the second fluid passageway, wherein the thermistor .  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hall (US 5,529,114) and in further view of Williams (US20040028539).
Claim 18:  Malvasi and Hall teach the previous limitations.  Malvasi does not teach that the mechanical pump is a gerotor.  However, Williams teaches a similar pump/motor/control board apparatus and notes the interchangeability of the pump between various driving devices such as an impeller and gerotor (see paragraph 22).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute the impeller of Malvasi for a gerotor as taught by Williams as it involves mere substitution of one known element for another with a predictable expectation of success.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Hall (US 5,529,114) and in further view of Ye (US20170009778).
Claim 20:  Malvasi and Hall teach the previous limitations.  Malvasi is not explicit about the electronic control unit including cooling ribs.  However, Ye teaches an electronic control unit housing including cooling ribs (note 70/80; paragraph 35, see claim 15) which helps dissipate heat from the control unit.  It would have been obvious before the effective filing date of the invention to include cooling ribs as taught by Ye into the apparatus of Malvasi to improve heat dissipation from the control unit and prevent overheating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746